Exhibit 10.25
EXECUTION COPY
CLEAR CHANNEL COMMUNICATIONS, INC.
REGISTRATION RIGHTS AGREEMENT
$980,000,000 Senior Cash Pay Notes due 2016
$1,330,000,000 Senior Toggle Notes due 2016
July 30, 2008
DEUTSCHE BANK SECURITIES INC.
MORGAN STANLEY & CO. INCORPORATED
CITIGROUP GLOBAL MARKETS INC.
CREDIT SUISSE SECURITIES (USA) LLC
GREENWICH CAPITAL MARKETS, INC.
WACHOVIA CAPITAL MARKETS, LLC
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005
Ladies and Gentlemen:
          BT Triple Crown Merger Co., Inc., a Delaware corporation (“ Merger Sub
”), has sold to certain purchasers (the “ Initial Purchasers ”), for whom you
(the “ Representatives ”) are acting as representatives, its 10.75% Senior Cash
Pay Notes due 2016 in the principal amount of $980,000,000 (the “ Senior Cash
Pay Notes ”) and its 11.00%/11.75% Senior Toggle Notes due 2016 in the principal
amount of $1,330,000,000 (the “ Senior Toggle Notes ” and together with the
Senior Cash Pay Notes, the “ Senior Notes ”), upon the terms set forth in the
Purchase Agreement among Merger Sub and the Representatives dated May 13, 2008
(the “ Purchase Agreement ”) relating to the initial placement of the Senior
Notes and related guarantees (as described below) (the “ Initial Placement ”).
The Senior Notes were issued by Merger Sub prior to the consummation of the
Merger and pursuant to an indenture, dated as of the date hereof (the “
Indenture ”), among Merger Sub, Law Debenture Trust Company of New York, as
trustee (the “ Trustee ”), Deutsche Bank Trust Company Americas, as paying
agent, registrar and transfer agent, and, immediately following the consummation
of the Merger, Clear Channel Communications, Inc., a Texas corporation (the “
Company ”), as supplemented by a Supplemental Indenture, dated as of the date
hereof (the “ Supplemental Indenture ”), among the Guarantors (as defined below)
and the Trustee. Following the consummation of the Merger of Merger Sub with and
into the Company, the Company succeeded to and assumed the obligations of Merger
Sub under the Indenture. The Issuers (as defined below) agree with you for your
benefit and the benefit of the holders from time to time of the Securities (as
defined below) (including the Initial Purchasers) (each a “ Holder ” and,
collectively, the “ Holders ”), as follows:
          The Senior Notes will be unconditionally guaranteed by the guarantors
listed in Annex A hereto (the “ Guarantors ” and, together with the Company, the
“ Issuers ”) on an unsecured

 



--------------------------------------------------------------------------------



 



basis and will be subordinated only to the Guarantors’ guarantees of the Senior
Secured Credit Facilities (as defined in the Purchase Agreement) and as further
described in the Offering Memorandum (as defined below). The Senior Cash Pay
Notes, together with the related guarantees (the “ Senior Cash Pay Guarantees
”), to be resold by the Initial Purchasers to certain purchasers, are referred
to herein as the “ Senior Cash Pay Securities.” The Senior Toggle Notes,
together with the related guarantees (the “ Senior Toggle Guarantees ”), to be
resold by the Initial Purchasers to certain purchasers, are referred to herein
as the “ Senior Toggle Securities ” and, together with the Senior Cash Pay
Securities, the “ Securities.”
          1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following capitalized defined terms shall have the following
meanings:
          “ Additional Interest ” shall have the meaning set forth in Section 8
hereof.
          “ Affiliate ” shall have the meaning specified in Rule 405 under the
Securities Act and the terms “controlling” and “controlled” shall have meanings
correlative thereto.
          “ Agreement ” shall mean this Registration Rights Agreement.
          “ Automatic Shelf Registration Statement ” shall have the meaning set
forth in Section 3(b) hereof.
          “ broker-dealer ” shall mean any broker or dealer registered as such
under the Exchange Act.
          “ Business Day ” shall mean any day other than a Saturday, a Sunday or
a legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.
          “ Class ” shall mean all Senior Cash Pay Securities and New Securities
issued in exchange for Senior Cash Pay Securities or all Senior Toggle
Securities and New Securities issued in exchange for Senior Toggle Securities,
as appropriate.
          “ Closing Date ” shall mean the date of the first issuance of the
Securities (determined without regard to any reopening of the Indenture that may
occur).
          “ Commission ” shall mean the Securities and Exchange Commission.
          “ Company ” shall have the meaning set forth in the preamble hereto.
          “ Conduct Rules ” shall mean the Conduct Rules and the By-Laws of the
Financial Industry Regulatory Authority.
          “ Exchange Act ” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

-2-



--------------------------------------------------------------------------------



 



          “ Exchange Offer Registration Period ” shall mean the 180-day period
following the consummation of a Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement relating to such
Registered Exchange Offer.
          “ Exchange Offer Registration Statement ” shall mean a registration
statement of the Issuers on an appropriate form under the Securities Act with
respect to a Registered Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments thereto, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
          “ Exchanging Dealer ” shall mean any Holder (which may include any
Initial Purchaser) that is a broker-dealer and elects to exchange for New
Securities any Securities that it acquired for its own account as a result of
market-making activities or other trading activities (but not directly from any
Issuer or any Affiliate of any Issuer).
          “ Freely Tradable ” means, with respect to a Security, a Security that
at any time of determination (i) may be sold to the public in accordance with
Rule 144 under the Securities Act (“ Rule 144 ”) by a person that is not an
“affiliate” (as defined in Rule 144) of the Issuers where no conditions of
Rule 144 are then applicable (other than the holding period requirement in
paragraph (d) of Rule 144, so long as such holding period requirement is
satisfied at such time of determination) and (ii) does not bear any restrictive
legends relating to the Securities Act.
          “ Guarantees ” shall have the meaning set forth in the preamble
hereto.
          “ Guarantors ” shall have the meaning set forth in the preamble
hereto.
          “ Holder ” shall have the meaning set forth in the preamble hereto.
          “ Indenture ” shall have the meaning set forth in the preamble hereto.
          “ Initial Placement ” shall have the meaning set forth in the preamble
hereto.
          “ Initial Purchasers ” shall have the meaning set forth in the
preamble hereto.
          “ Inspector ” shall have the meaning set forth in Section 4(q)(i)
hereof.
          “ Issuers ” shall have the meaning set forth in the preamble hereto.
          “ Losses ” shall have the meaning set forth in Section 6(d) hereof.
          “ Majority Holders ” shall mean, with respect to any Class on any
date, Holders of a majority of the aggregate principal amount of such Class of
Securities registered under a Registration Statement.
          “ Managing Underwriters ” shall mean the investment banker or
investment bankers and manager or managers that administer an underwritten
offering, if any, under a Registration Statement.

-3-



--------------------------------------------------------------------------------



 



          “ New Securities ” shall mean debt securities of the Company and
guarantees by the Guarantors, in each case identical in all material respects to
the Senior Cash Pay Securities or the Senior Toggle Securities, as applicable
(except that the transfer restrictions shall be modified or eliminated, as
appropriate), to be issued under the Indenture in connection with sales or
exchanges effected pursuant to this Agreement.
          “ Offering Memorandum ” shall mean the offering memorandum delivered
to the Initial Purchasers, dated as of July 30, 2008, relating to the offer and
sale of the Senior Notes and related guarantees, including any and all exhibits
thereto and any information incorporated by reference therein as of such date.
          “ Prospectus ” shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Securities or the New Securities covered
by such Registration Statement, and all amendments and supplements thereto,
including any and all exhibits thereto and any information incorporated by
reference therein.
          “ Purchase Agreement ” shall have the meaning set forth in the
preamble hereto.
          “ Registered Exchange Offer ” shall mean the proposed offer of the
Issuers to issue and deliver to the Holders of either Class of Securities that
are not prohibited by any law or policy of the Commission from participating in
such offer, in exchange for such Securities, a like aggregate principal amount
of New Securities of such Class.
          “ Registrable Securities ” shall mean the Securities; provided that,
with respect to either Class of Securities, the Securities of such Class shall
cease to be Registrable Securities on the earliest to occur of (i) the date on
which a Registration Statement with respect to such Securities has become
effective under the Securities Act and such Securities have been exchanged or
disposed of pursuant to such Registration Statement, (ii) the date on which such
Securities cease to be outstanding or (iii) the date on which such Securities
are Freely Tradable.
          “ Registration Default ” shall have the meaning set forth in Section 8
hereof.
          “ Registration Statement ” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers either Class of Securities
or New Securities, as applicable, pursuant to the provisions of this Agreement,
any amendments and supplements to such registration statement, including
post-effective amendments (in each case including the Prospectus contained
therein), all exhibits thereto and all material incorporated by reference
therein.
          “ Securities ” shall have the meaning set forth in the preamble
hereto.
          “ Securities Act ” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the Commission promulgated thereunder.
          “ Senior Cash Pay Notes ” shall have the meaning set forth in the
preamble hereto.

-4-



--------------------------------------------------------------------------------



 



          “ Senior Cash Pay Securities ” shall have the meaning set forth in the
preamble hereto.
          “ Senior Notes ” shall have the meaning set forth in the preamble
hereto.
          “ Senior Secured Credit Facilities ” shall have the meaning set forth
in the preamble hereto.
          “ Senior Toggle Notes ” shall have the meaning set forth in the
preamble hereto.
          “ Senior Toggle Securities ” shall have the meaning set forth in the
preamble hereto.
          “ Shelf Registration ” shall mean a registration effected pursuant to
Section 3 hereof.
          “ Shelf Registration Period ” shall have the meaning set forth in
Section 3(c) hereof.
          “ Shelf Registration Statement ” shall mean a “shelf” registration
statement of the Company pursuant to the provisions of Section 3 hereof which
covers some or all of either Class of the Securities or New Securities, as
applicable, on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.
          “ Trustee ” shall have the meaning set forth in the preamble hereto.
          “ Trust Indenture Act ” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “ Underwriter ” shall mean any underwriter of Securities in connection
with an offering thereof under a Shelf Registration Statement.
          2. Registered Exchange Offer.
          (a) The Issuers shall use their commercially reasonable efforts to
prepare and file with the Commission the Exchange Offer Registration Statements
with respect to each Registered Exchange Offer. The Issuers shall use their
commercially reasonable efforts to cause the Exchange Offer Registration
Statements to become effective under the Securities Act within 300 days of the
Closing Date.
          (b) Upon the effectiveness of the applicable Exchange Offer
Registration Statement, the Issuers shall promptly commence the Registered
Exchange Offer, with respect to the Class of Securities registered pursuant to
such Exchange Offer Registration Statement, it being the objective of such
Registered Exchange Offer to enable each Holder electing to exchange Securities
of such Class for New Securities of that Class (assuming that such Holder is not
an

-5-



--------------------------------------------------------------------------------



 



Affiliate of any Issuer, acquires the New Securities in the ordinary course of
such Holder’s business, has no arrangements with any person to participate in
the distribution of the New Securities and is not prohibited by any law or
policy of the Commission from participating in the Registered Exchange Offer) to
trade such New Securities from and after their receipt without any limitations
or restrictions under the Securities Act and without material restrictions under
the securities laws of a substantial proportion of the several states of the
United States.
          (c) In connection with a Registered Exchange Offer of a Class of
Securities, the Issuers shall:
     (i) mail to each Holder of such Class a copy of the Prospectus forming part
of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and related documents;
     (ii) keep the Registered Exchange Offer open for not less than 20 Business
Days after the date notice thereof is mailed to such Holders (or, in each case,
longer if required by applicable law);
     (iii) use their commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective under the Securities Act,
supplemented and amended as required, under the Securities Act to ensure that it
is available for sales of New Securities of such Class by Exchanging Dealers
during the applicable Exchange Offer Registration Period;
     (iv) utilize the services of a depositary for the Registered Exchange Offer
with an address in the Borough of Manhattan in New York City, which may be the
Trustee or an Affiliate of the Trustee;
     (v) permit such Holders to withdraw tendered Securities of such Class at
any time prior to the close of business, New York time, on the last Business Day
on which the Registered Exchange Offer is open;
     (vi) prior to effectiveness of the related Exchange Offer Registration
Statement, provide a supplemental letter to the Commission (A) stating that the
Issuers are conducting such Registered Exchange Offer in reliance on the
position of the Commission in Exxon Capital Holdings Corporation (pub. avail.
May 13, 1988), and Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and
(B) including a representation that the Issuers have not entered into any
arrangement or understanding with any person to distribute the New Securities to
be received in such Registered Exchange Offer and that, to the best of the
Issuers’ information and belief, each Holder participating in such Registered
Exchange Offer is acquiring the New Securities in the ordinary course of
business and has no arrangement or understanding with any person to participate
in the distribution of the New Securities; and
     (vii) comply in all material respects with all applicable laws.

-6-



--------------------------------------------------------------------------------



 



          (d) As soon as practicable after the close of a Registered Exchange
Offer of a Class of Securities, the Issuers shall:
     (i) accept for exchange all Securities of such Class tendered and not
validly withdrawn pursuant to the Registered Exchange Offer;
     (ii) deliver to the Trustee for cancellation in accordance with Section
4(s) all Securities so accepted for exchange; and
     (iii) cause the Trustee promptly to authenticate and deliver to each Holder
of Securities a principal amount of New Securities of such Class equal to the
principal amount of the Securities of such Class of such Holder so accepted for
exchange.
          (e) Each Holder hereby acknowledges and agrees that any broker-dealer
and any such Holder using a Registered Exchange Offer to participate in a
distribution of New Securities (x) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission in
Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley
and Co., Inc. (pub. avail. June 5, 1991), as interpreted in the Commission’s
letter to Shearman & Sterling dated July 2, 1993 and similar no-action letters;
and (y) must comply with the registration and prospectus delivery requirements
of the Securities Act in connection with any secondary resale transaction, which
must be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K under the Securities Act if the resales are of New Securities
obtained by such Holder in exchange for Securities acquired by such Holder
directly from the Issuers or their Affiliates. Accordingly, each Holder
participating in a Registered Exchange Offer shall be required to represent to
the Issuers that, at the time of the consummation of such Registered Exchange
Offer:
     (i) any New Securities to be received by such Holder will be acquired in
the ordinary course of business;
     (ii) such Holder will have no arrangement or understanding with any person
to participate in the distribution (within the meaning of the Securities Act) of
the applicable Securities or the applicable New Securities;
     (iii) such Holder is not an Affiliate of any of the Issuers;
     (iv) if such Holder is not a broker-dealer, that it is not engaged in, and
does not intend to engage in, the distribution of the applicable New Securities;
and
     (v) if such Holder is a broker-dealer that will receive New Securities for
its own account in exchange for any Securities that were acquired as a result of
market-making or other trading activities, that it will deliver a prospectus in
connection with any resale of such New Securities.

-7-



--------------------------------------------------------------------------------



 



          (f) If any Initial Purchaser determines that it is not eligible to
participate in a Registered Exchange Offer with respect to the exchange of
Securities of either Class constituting any portion of an unsold allotment, at
the request of such Initial Purchaser, the Issuers shall issue and deliver to
such Initial Purchaser or the person purchasing New Securities of such Class
registered under a Shelf Registration Statement as contemplated by Section 3
hereof from such Initial Purchaser, in exchange for such Securities, a like
principal amount of New Securities. The Issuers shall use their commercially
reasonable efforts to cause the CUSIP Service Bureau to issue the same CUSIP
number for such New Securities as for New Securities of such Class issued
pursuant to a Registered Exchange Offer.
          (g) Interest on each New Security issued pursuant to a Registered
Exchange Offer will accrue (i) from the later of (A) the last interest payment
date on which interest was paid on the Securities surrendered in exchange
therefor and (B) if the Securities are surrendered for exchange on a date in a
period that includes the record date for an interest payment date to occur on or
after the date of such exchange and as to which interest will be paid, the date
of such interest payment date, or (ii) if no interest has been paid on the
Securities, from the Closing Date.
          (h) The obligations of the Issuers under a Registered Exchange Offer
shall be subject to the conditions that (i) such Registered Exchange Offer does
not violate applicable law or any applicable interpretation of the staff of the
Commission; (ii) no action or proceeding shall have been instituted in any court
or by any governmental agency which might materially impair the ability of the
Issuers to proceed with such Registered Exchange Offer, and no material adverse
development shall have occurred in any existing action or proceeding with
respect to the Issuers and (iii) all governmental approvals required for the
consummation of such Registered Exchange Offer by the Issuers shall have been
obtained. Notwithstanding anything to the contrary set forth above in this
Section 2, the requirements to commence and complete a Registered Exchange Offer
shall terminate at such time as all of the Securities are Freely Tradable.
          3. Shelf Registration.
          (a) If an Exchange Offer Registration Statement with respect to either
Class of Securities is required to be filed and declared effective pursuant to
Section 2(a) above, and (i) due to any change in law or currently prevailing
interpretations thereof by the Commission’s staff, the Issuers determine upon
advice of their outside counsel that they are not permitted to effect a
Registered Exchange Offer with respect to such Class of Securities as
contemplated by Section 2 hereof; (ii) for any other reason a Registered
Exchange Offer with respect to such Class of Securities is not consummated
within 300 days of the date hereof; (iii) any Initial Purchaser so requests with
respect to Securities of either Class that are not eligible to be exchanged for
New Securities of such Class in the applicable Registered Exchange Offer and
that are held by it following consummation of such Registered Exchange Offer; or
(iv) in the case of any Initial Purchaser that participates in a Registered
Exchange Offer or acquires New Securities pursuant to Section 2(f) hereof, which
Initial Purchaser does not receive Freely Tradable New Securities in exchange
for Securities constituting any portion of an unsold allotment (it being
understood that (x) the requirement that an Initial Purchaser must deliver a
Prospectus containing the information required by Item 507 or 508 of
Regulation S-K under the Securities Act in connection with sales of New
Securities acquired in exchange for such Securities shall result in such

-8-



--------------------------------------------------------------------------------



 



New Securities being not Freely Tradable; and (y) the requirement that an
Exchanging Dealer must deliver a Prospectus in connection with sales of New
Securities acquired in a Registered Exchange Offer in exchange for Securities
acquired as a result of market-making activities or other trading activities
shall not result in such New Securities being not Freely Tradable), the Issuers
shall effect a Shelf Registration Statement with respect to such Class in
accordance with subsection (b) below.
          (b) If a Shelf Registration Statement with respect to any Class of
Securities is required to be filed and declared effective pursuant to this
Section 3, the Issuers shall as promptly as practicable (but in no event more
than 45 days after so required or requested pursuant to this Section 3), file
with the Commission and shall use their commercially reasonable efforts to cause
to be declared effective under the Securities Act within 300 days after so
required or requested, a Shelf Registration Statement relating to the offer and
sale of the applicable Class of Securities or the New Securities, as applicable
(which may be an “automatic shelf registration statement” as defined in Rule 405
of the Securities Act (an “ Automatic Shelf Registration Statement ”), if the
filing satisfies all relevant requirements for qualification as an Automatic
Shelf Registration Statement), by the Holders thereof from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement; provided , however , that no Holder
(other than an Initial Purchaser) shall be entitled to have the Securities or
New Securities, as applicable, held by it covered by such Shelf Registration
Statement unless such Holder agrees in writing to be bound by all of the
provisions of this Agreement applicable to such Holder; and provided , further ,
that with respect to New Securities received by an Initial Purchaser in exchange
for Securities constituting any portion of an unsold allotment, the Issuers may,
if permitted by current interpretations by the Commission’s staff, file a
post-effective amendment to the applicable Exchange Offer Registration Statement
containing the information required by Item 507 or 508 of Regulation S-K, as
applicable, in satisfaction of its obligations under this subsection with
respect thereto, and any such Exchange Offer Registration Statement, as so
amended, shall be referred to herein as, and governed by the provisions herein
applicable to, a Shelf Registration Statement.
          (c) Subject to Section 4(k), the Issuers shall use their commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective, supplemented and amended as required by the Securities Act, until the
earliest of (A) the first anniversary of the Closing Date; (B) the date upon
which all the Securities or New Securities, as applicable, covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement; or (C) the date upon which all the Securities or New Securities, as
applicable, of such Class, covered by such Shelf Registration Statement become
Freely Tradable (the “ Shelf Registration Period ”). The Issuers shall be deemed
not to have used their commercially reasonable efforts to keep a Shelf
Registration Statement effective during the applicable Shelf Registration Period
if they voluntarily take any action that would result in Holders of Securities
or New Securities, as applicable, covered thereby not being able to offer and
sell such Securities or New Securities, as applicable, at any time during the
Shelf Registration Period, unless such action is (x) required by applicable law
or otherwise undertaken by the Issuers in good faith and for valid business
reasons (not including avoidance of the Issuers’ obligations hereunder),
including the acquisition or divestiture of assets or a financing, and
(y) permitted pursuant to Section 4(k)(ii) hereof. Notwithstanding anything to
the contrary set forth in this Section 3, the requirements to

-9-



--------------------------------------------------------------------------------



 



file a Shelf Registration Statement providing for the sale of all Registrable
Securities of a particular Class and to have such Shelf Registration Statement
become effective and remain effective shall terminate at such time as all of the
Securities of such Class are Freely Tradable.
          (d) The Issuers shall cause each Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (A) to
comply in all material respects with the applicable requirements of the
Securities Act; and (B) not to contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein (in the case of the Prospectus, in the
light of the circumstances under which they were made) not misleading.
          4. Additional Registration Procedures. In connection with any Shelf
Registration Statement with respect to any Class of Securities and, to the
extent applicable, any Exchange Offer Registration Statement, the following
provisions shall apply.
          (a) The Issuers shall:
     (i) furnish, in each case if requested in writing, to each of the
Representatives, in the case of an Exchange Offer Registration Statement, and to
counsel for the Holders of Registrable Securities of the applicable Class in the
case of a Shelf Registration Statement, not less than five Business Days prior
to the filing thereof with the Commission, a copy of any Exchange Offer
Registration Statement, as applicable, and any Shelf Registration Statement, and
each amendment thereof and each amendment or supplement, if any, to the
Prospectus included therein and shall use their commercially reasonable efforts
to reflect in each such document, when so filed with the Commission, such
comments as the Representatives reasonably propose;
     (ii) include the information set forth in Annex B hereto on the facing page
of the Exchange Offer Registration Statement, in Annex C hereto in the forepart
of the Exchange Offer Registration Statement in a section setting forth details
of the Registered Exchange Offer, in Annex D hereto in the underwriting or plan
of distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex E hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;
     (iii) if requested by an Initial Purchaser, include the information
required by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus
contained in the Exchange Offer Registration Statement; and
     (iv) in the case of a Shelf Registration Statement, include the names of
the Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders.
          (b) The Issuers shall ensure that:
     (i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Securities Act; and

-10-



--------------------------------------------------------------------------------



 



     (ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, it being understood that, with respect to the
information about Holders in any Shelf Registration Statement, the Issuers will
be relying solely on responses provided by Holders to a notice and
questionnaire.
          (c) The Issuers shall advise the Representatives and, to the extent
the Issuers have been provided in writing a telephone or facsimile number and
address for notices, the Holders of Securities of the applicable Class covered
by any Shelf Registration Statement and any Exchanging Dealer of the applicable
Class under any Exchange Offer Registration Statement, and, if requested by any
Representative or any such Holder or Exchanging Dealer, shall confirm such
advice in writing (which notice pursuant to clauses (ii) through (v) hereof
shall be accompanied by an instruction to suspend the use of the Prospectus
until the Issuers shall have remedied the basis for such suspension):
     (i) when a Registration Statement and any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;
     (ii) of any request by the Commission for any amendment or supplement to
the Registration Statement or the Prospectus or for additional information;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or threatening of
any proceeding for that purpose;
     (iv) of the receipt by the Issuers of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and
     (v) unless notice has been provided pursuant to Section 4(k)(ii), of the
happening of any event that requires any change in the Registration Statement or
the Prospectus so that, as of such date, such Registration Statement and
Prospectus (A) do not contain any untrue statement of a material fact and (B) do
not omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
          (d) The Issuers shall use their commercially reasonable efforts to
obtain as soon as possible the withdrawal of any order suspending the
effectiveness of any Registration Statement or the qualification of the
securities therein for sale in any jurisdiction.

-11-



--------------------------------------------------------------------------------



 



          (e) The Issuers shall furnish, upon written request, to each Holder of
Securities covered by any Shelf Registration Statement, without charge, at least
one copy of such Shelf Registration Statement and any post-effective amendment
thereto, including all material incorporated therein by reference, and, if the
Holder so requests in writing, all exhibits thereto (including exhibits
incorporated by reference therein).
          (f) The Issuers shall, during the Shelf Registration Period, deliver
to each Holder of Securities covered by any such Shelf Registration Statement,
without charge, as many copies of the Prospectus (including the preliminary
Prospectus) included in such Shelf Registration Statement and any amendment or
supplement thereto as such Holder may reasonably request. The Issuers consent to
the use of the Prospectus or any amendment or supplement thereto by each of the
selling Holders of Securities in connection with the offering and sale of the
Securities covered by the Prospectus, or any amendment or supplement thereto,
included in such Shelf Registration Statement.
          (g) The Issuers shall furnish to each Exchanging Dealer which so
requests, without charge, at least one copy of the applicable Exchange Offer
Registration Statement and any post-effective amendment thereto, including all
material incorporated by reference therein, and, if the Exchanging Dealer so
requests in writing, all exhibits thereto (including exhibits incorporated by
reference therein).
          (h) The Issuers shall promptly deliver to each Initial Purchaser, each
Exchanging Dealer and each other person required to deliver a Prospectus during
the applicable Exchange Offer Registration Period, without charge, as many
copies of the Prospectus included in the applicable Exchange Offer Registration
Statement and any amendment or supplement thereto as any such person may
reasonably request. The Issuers consent to the use of such Prospectus or any
amendment or supplement thereto by any Initial Purchaser, any Exchanging Dealer
and any such other person that may be required to deliver a Prospectus following
the applicable Registered Exchange Offer in connection with the offering and
sale of the New Securities of the Class covered by the Prospectus, or any
amendment or supplement thereto, included in such Exchange Offer Registration
Statement.
          (i) Prior to any such Registered Exchange Offer or any other offering
of Securities pursuant to any Registration Statement, the Issuers shall arrange,
if necessary, for the qualification of the Securities or the New Securities for
sale under the laws of such jurisdictions as any Holder shall reasonably request
and shall maintain such qualification in effect so long as required; provided
that no Issuer will be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process in any such jurisdiction or to taxation
in any such jurisdiction where it is not then so subject.
          (j) The Issuers shall cooperate with the Holders of Securities of the
applicable Class to facilitate the timely preparation and delivery of
certificates representing New Securities or Securities to be issued or sold
pursuant to any Registration Statement free of any restrictive legends and in
such denominations and registered in such names as Holders may request.

-12-



--------------------------------------------------------------------------------



 



          (k) (i) Subject to clause (ii) below, upon the occurrence of any event
contemplated by subsections (c)(ii) through (v) above, the Issuers shall
promptly (or within the time period provided for by clause (ii) hereof, if
applicable) prepare a post-effective amendment to the applicable Registration
Statement or an amendment or supplement to the related Prospectus or file any
other required document so that, as thereafter delivered to the Initial
Purchasers of the Securities included therein, the Prospectus will not include
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. In
such circumstances, the period of effectiveness of any Exchange Offer
Registration Statement provided for in Section 2 shall be extended by the number
of days from and including the date of the giving of a notice of suspension
pursuant to Section 4(c) to and including the date when the Initial Purchasers,
the Holders of the Securities and any known Exchanging Dealer shall have
received such amended or supplemented Prospectus pursuant to this Section.
               (ii) Upon the occurrence or existence of any pending corporate
development or any other material event that, in the reasonable judgment of the
Issuers, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus, the Issuers shall give notice
(without notice of the nature or details of such events) to the Holders of the
Registrable Securities or New Securities, as applicable, of the Class covered by
such Shelf Registration Statement that the availability of the Shelf
Registration is suspended and, upon actual receipt of any such notice, each
Holder agrees not to sell any Registrable Securities or New Securities, as
applicable, pursuant to the Shelf Registration until such Holder’s receipt of
copies of the supplemented or amended Prospectus provided for in clause
(i) hereof, or until it is advised in writing by the Issuers that the Prospectus
may be used, and has received copies of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in such Prospectus.
The period during which the availability of the Shelf Registration and any
Prospectus is suspended shall not exceed 45 days in any three-month period or
90 days in any twelve-month period.
          (l) Not later than the effective date of any Registration Statement,
the Issuers shall provide a CUSIP number for the Securities or the New
Securities, as the case may be, registered under such Registration Statement and
provide, as may be necessary, the Trustee with printed certificates for such
Securities or New Securities, as applicable, in a form eligible for deposit with
The Depository Trust Company.
          (m) The Issuers shall comply with all applicable rules and regulations
of the Commission and shall make generally available to its security holders an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder as soon as practicable after the effective date of
the applicable Registration Statement and in any event no later than 45 days
after the end of a 12-month period (or 90 days, if such period is a fiscal year)
beginning with the first month of the Issuers’ first fiscal quarter commencing
after the effective date of the applicable Registration Statement.
          (n) The Issuers shall cause the Indenture to be qualified under the
Trust Indenture Act in a timely manner.

-13-



--------------------------------------------------------------------------------



 



          (o) The Issuers may require each Holder of Securities to be sold
pursuant to any Shelf Registration Statement to furnish to the Issuers such
information regarding the Holder and the distribution of such Securities as the
Issuers may from time to time reasonably require for inclusion in such
Registration Statement. The Issuers may exclude from such Shelf Registration
Statement the Securities of any Holder that unreasonably fails to furnish such
information within a reasonable time after receiving such request.
          (p) In the case of any Shelf Registration Statement, the Issuers shall
enter into customary agreements (including, if requested, an underwriting
agreement in customary form) and take all other appropriate actions in order to
expedite or facilitate the registration or the disposition of the Securities,
and in connection therewith, if an underwriting agreement is entered into, cause
the same to contain indemnification provisions and procedures no less favorable
than those set forth in Section 6 hereof (or such other provisions and
procedures acceptable to the Majority Holders of such Class being registered and
the Managing Underwriters, if any, with respect to all parties to be indemnified
pursuant to Section 6).
          (q) In the case of any Shelf Registration Statement, the Issuers
shall:
     (i) make reasonably available for inspection by a representative of the
Holders of Securities of such Class to be registered thereunder (an “ Inspector
”), any underwriter participating in any disposition pursuant to such
Registration Statement, one firm of accountants designated by the Majority
Holders of Securities of such Class to be registered thereunder and one attorney
and one firm of accountants designated by such underwriter or underwriters, at
reasonable times and in a reasonable manner, all relevant financial and other
records and pertinent corporate documents of the Issuers and their subsidiaries;
     (ii) cause each Issuers’ officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the
Inspector or any such underwriter, attorney or accountant in connection with any
such Registration Statement as is customary for similar due diligence
examinations; provided , however , that any information that is designated in
writing by the Issuers, in good faith, as confidential at the time of delivery
of such information shall be kept confidential by such Inspector, underwriter or
underwriters or any such attorney or accountant, unless such disclosure is made
in connection with a court proceeding or required by law, or such information
becomes available to the public generally or through a third party without an
accompanying obligation of confidentiality;
     (iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;
     (iv) obtain opinions of counsel to the Issuers and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably

-14-



--------------------------------------------------------------------------------



 



satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;
     (v) obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Issuers (and, if necessary, any other
independent certified public accountants of any subsidiary of the Issuers or of
any business acquired by the Issuers for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each selling Holder of Securities registered thereunder
and the underwriters, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and
     (vi) deliver such documents and certificates as may be reasonably requested
by the Majority Holders of the Class registered or the Managing Underwriters, if
any, including those to evidence compliance with Section 4(k) and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Issuers.
The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(q) shall be performed at (A) the effectiveness of such Registration Statement
and each post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.
          (r) In the case of any Exchange Offer Registration Statement, the
Issuers shall, if requested by an Initial Purchaser, or by a broker-dealer that
holds Securities of the applicable Class that were acquired as a result of
market-making or other trading activities:
     (i) make reasonably available for inspection by the requesting party, one
attorney and one firm of accountants designated by the requesting party, at
reasonable times and in a reasonable manner, all relevant financial and other
records, pertinent corporate documents and properties of the Issuers and their
subsidiaries;
     (ii) cause each Issuers’ officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the
requesting party or any such attorney or accountant in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided , however , that any information that is designated in writing by the
Issuers, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by such Initial Purchaser or any such
attorney or accountant, unless such disclosure is made in connection with a
court proceeding or required by law, or such information becomes available to
the public generally or through a third party without an accompanying obligation
of confidentiality;

-15-



--------------------------------------------------------------------------------



 



     (iii) make such representations and warranties to the requesting party, in
form, substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;
     (iv) obtain opinions of counsel to the Issuers and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the requesting party and its counsel), addressed to the
requesting party, covering such matters as are customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by the requesting party or its counsel;
     (v) obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Issuers (and, if necessary, any other
independent certified public accountants of any subsidiary of the Issuers or of
any business acquired by the Issuers for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to the requesting party, in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
primary underwritten offerings, or if requested by the requesting party or its
counsel in lieu of a “comfort” letter, an agreed-upon procedures letter under
Statement on Auditing Standards No. 35, covering matters requested by the
requesting party or its counsel; and
     (vi) deliver such documents and certificates as may be reasonably requested
by the requesting party or its counsel, including those to evidence compliance
with Section 4(k) and with conditions customarily contained in underwriting
agreements.
The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
Section shall be performed at the close of the Registered Exchange Offer and the
effective date of any post-effective amendment to the Exchange Offer
Registration Statement.
          (s) If a Registered Exchange Offer is to be consummated, upon delivery
of the Securities of the Class being registered by Holders to the Issuers (or to
such other person as directed by the Issuers) in exchange for the New Securities
of such Class, the Issuers shall mark, or caused to be marked, on the Securities
so exchanged that such Securities are being cancelled in exchange for the New
Securities. In no event shall the Securities be marked as paid or otherwise
satisfied.
          (t) The Issuers shall use their commercially reasonable efforts if the
Securities of the Class being registered have been rated prior to the initial
sale of such Securities, to confirm such ratings will apply to the Securities or
the New Securities, as the case may be, covered by a Registration Statement.
          (u) In the event that any broker-dealer shall underwrite any
Securities or participate as a member of an underwriting syndicate or selling
group or “assist in the distribution” (within the meaning of the Conduct Rules)
thereof, whether as a Holder of such Securities or as an underwriter, a
placement or sales agent or a broker or dealer in respect thereof, or otherwise,
the Issuers shall assist such broker-dealer in complying with the Conduct Rules.

-16-



--------------------------------------------------------------------------------



 



          (v) The Issuers shall use their commercially reasonable efforts to
take all other steps necessary to effect the registration of either Class of
Securities or New Securities, as the case may be, covered by a Registration
Statement.
          5. Registration Expenses. The Issuers shall bear all expenses incurred
in connection with the performance of their obligations under Sections 2, 3 and
4 hereof and, in the event of any Shelf Registration Statement, will reimburse
the Holders for the reasonable fees and disbursements of one firm or counsel
(which shall initially be Cahill Gordon & Reindel LLP , but which may be another
nationally recognized law firm experienced in securities matters designated by
the Majority Holders of the Class being registered) to act as counsel for the
Holders in connection therewith, and, in the case of any Exchange Offer
Registration Statement, will reimburse the Initial Purchasers for the reasonable
fees and disbursements of such counsel acting in connection therewith.
Notwithstanding the foregoing, the Holders shall pay all agency fees and
commissions and underwriting discounts and commissions and the fees and
disbursements of any counsel or other advisors or experts retained by such
Holders (severally or jointly), other than the one counsel specifically referred
to above.
          6. Indemnification and Contribution.
          (a) The Issuers agree, jointly and severally, to indemnify and hold
harmless each Holder of Securities or New Securities, as the case may be,
covered by any Registration Statement, each Initial Purchaser and, with respect
to any Prospectus delivery as contemplated in Section 4(h) hereof, each
Exchanging Dealer, the directors, officers, employees, Affiliates and agents of
each such Holder, Initial Purchaser or Exchanging Dealer and each person who
controls any such Holder, Initial Purchaser or Exchanging Dealer within the
meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement as originally
filed or in any amendment thereof, or in any preliminary Prospectus or the
Prospectus, or in any amendment thereof or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any preliminary Prospectus or the Prospectus, in the light of
the circumstances under which they were made) not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided , however , that no
Issuer will be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon any such untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Issuers by or on behalf of any Initial Purchaser or any Holder specifically for
inclusion therein. This indemnity agreement shall be in addition to any
liability that the Issuers may otherwise have.

-17-



--------------------------------------------------------------------------------



 



          Each Issuer also jointly and severally agrees to indemnify as provided
in this Section 6(a) or contribute as provided in Section 6(d) hereof to Losses
of each underwriter, if any, of Securities or New Securities, as the case may
be, registered under a Shelf Registration Statement, their directors, officers,
employees, Affiliates or agents and each person who controls such underwriter on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 6(a) and shall, if
requested by any Holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 4(p) hereof.
          (b) Each Holder of Securities covered by a Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Issuers, each of their
respective directors, each of their respective officers who signs such
Registration Statement and each person who controls the Issuers within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Issuers to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Issuers by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability that any such Holder may otherwise have.
          (c) Promptly after receipt by an indemnified party under this
Section 6 or notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraph (a) or (b) above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses; and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to appoint
counsel (including local counsel) of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided , however
, that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified

-18-



--------------------------------------------------------------------------------



 



parties (such consent not be to unreasonably withheld or delayed), settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party shall
have a joint and several obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending any loss, claim,
liability, damage or action) (collectively “ Losses “) to which such indemnified
party may be subject in such proportion as is appropriate to reflect the
relative benefits received by such indemnifying party, on the one hand, and such
indemnified party, on the other hand, from the Initial Placement and the
Registration Statement which resulted in such Losses; provided , however , that
in no case shall any Initial Purchaser be responsible, in the aggregate, for any
amount in excess of the purchase discount or commission applicable to such
Security, or in the case of a New Security, applicable to the Security that was
exchangeable into such New Security, nor shall any underwriter be responsible
for any amount in excess of the underwriting discount or commission applicable
to the securities purchased by such underwriter under the Registration Statement
which resulted in such Losses. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Issuer shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Offering
Memorandum. Benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions as set forth on the cover
page of the Offering Memorandum, and benefits received by any other Holders
shall be deemed to be equal to the value of receiving Securities or New
Securities, as applicable, registered under the Securities Act. Benefits
received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus-forming a part of the Registration Statement which resulted in such
Losses. Relative fault shall be determined by reference to, among other things,
whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section, each
person who controls a Holder within

-19-



--------------------------------------------------------------------------------



 



the meaning of either the Securities Act or the Exchange Act and each director,
officer, employee and agent of such Holder shall have the same rights to
contribution as such Holder, and each person who controls any Issuer within the
meaning of either the Securities Act or the Exchange Act, each officer,
director, employee and agent of Issuers who shall have signed the Registration
Statement and each director of the Issuers shall have the same rights to
contribution as the Issuers, subject in each case to the applicable terms and
conditions of this paragraph (d).
          (e) The provisions of this Section will remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Issuers or any of the indemnified persons referred to in this Section 6, and
will survive the sale by a Holder of securities covered by a Registration
Statement.
          7. Underwritten Registrations.
          (a) If any of the Securities or New Securities, as the case may be,
covered by any Shelf Registration Statement are to be sold in an underwritten
offering, the Managing Underwriters shall be selected by the Majority Holders of
the Class being sold.
          (b) No person may participate in any underwritten offering pursuant to
any Shelf Registration Statement, unless such person (i) agrees to sell such
person’s Securities or New Securities, as the case may be, of the Class being
sold on the basis reasonably provided in any underwriting arrangements approved
by the persons entitled hereunder to approve such arrangements; and (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.
          8. Registration Defaults. The Issuers agree to pay, jointly and
severally, as liquidated damages, additional interest on the Senior Cash Pay
Notes and/or the Senior Toggle Notes, as applicable (“ Additional Interest ”)
if:
     (a) on or prior to the 300th day after the Closing Date, the Issuers have
not, if required by Section 2, exchanged New Securities of the applicable Class
for all Securities of such Class tendered in accordance with the terms of a
Registered Exchange Offer;
     (b) on or prior to the 300th day after the Closing Date, a Shelf
Registration Statement, relating to the applicable Class, if required by
Section 3, has not been declared effective, if applicable; or
     (c) any Registration Statement required by this Agreement has been declared
effective but ceases to be effective at any time at which it is required to be
effective under this Agreement
(each such event referred to in clauses (a) through (c) a “ Registration Default
”), then, except during any suspension of the availability of the Shelf
Registration and any related Prospectus pursuant to Section 4(k)(ii), Additional
Interest will accrue on the principal amount of the applicable Class of
Securities (in addition to the stated interest on the applicable set of
Securities) at a rate of 0.25 percent per annum (which rate will be increased by
an additional 0.25 percent per annum

-20-



--------------------------------------------------------------------------------



 



for each subsequent 90-day period during which such Additional Interest
continues to accrue; provided that the rate at which such Additional Interest
accrues may in no event exceed 0.50 percent per annum) commencing on (x) the
301st day after the date of this Agreement, in the cases of subsections (a) and
(b) above, or (y) the day on which such Shelf Registration Statement ceases to
be effective, in the case of subsection (c) above; provided , however , that
upon the exchange of New Securities for all Securities tendered (in the case of
subsection (a) above), or upon the effectiveness of a Shelf Registration
Statement (in the case of subsection (b) above) or upon the effectiveness of the
Registration Statement which had ceased to remain effective (in the case of
subsection (c) above), Additional Interest on such Securities as a result of
such subsection shall cease to accrue.
          9. No Inconsistent Agreements. Each Issuer has not entered into, and
agrees not to enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders herein or that otherwise
conflicts with the provisions hereof.
          10. Amendments and Waivers. The provisions of this Agreement may not
be amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Issuers have
obtained the written consent of the Holders of a majority of the Registrable
Securities outstanding; provided that, with respect to any matter that directly
or indirectly affects the rights of any Initial Purchaser hereunder, the Issuers
shall obtain the written consent of each such Initial Purchaser against which
such amendment, qualification, supplement, waiver or consent is to be effective;
provided , further , that no amendment, qualification, supplement, waiver or
consent with respect to Section 8 hereof shall be effective as against any
Holder of Registrable Securities unless consented to in writing by such Holder;
and provided , further , that the provisions of this Section 10 may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Issuers have
obtained the written consent of the Initial Purchasers and each Holder.
Notwithstanding the foregoing (except the foregoing provisos), a waiver or
consent to departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities or New Securities,
as the case may be, are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other Holders may be given
by the Majority Holders of the applicable Class registered under such
Registration Statement, determined on the basis of Securities or New Securities,
as the case may be, being sold rather than registered under such Registration
Statement.
          11. Notices. All notices, requests and other communications provided
for or permitted hereunder shall be made in writing by hand-delivery,
first-class mail, telex, telecopier or air courier guaranteeing overnight
delivery:
     (a) if to a Holder, at the most current address given by such Holder to the
Issuers in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Trustee under the Indenture;
     (b) if to the Representatives, initially at the address or addresses set
forth in the Purchase Agreement; and

-21-



--------------------------------------------------------------------------------



 



          (c) if to the Issuers, initially at 200 East Basse Road, San Antonio,
Texas 78209.
          All such notices and communications shall be deemed to have been duly
given when received.
          The Initial Purchasers or the Issuers by notice to the other parties
may designate additional or different addresses for subsequent notices or
communications.
          12. Successors. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Issuers thereto, subsequent Holders of Securities and the New Securities, and
the indemnified persons referred to in Section 6 hereof. The Issuers hereby
agree to extend the benefits of this Agreement to any Holder of Securities and
the New Securities, and any such Holder may specifically enforce the provisions
of this Agreement as if an original party hereto.
          13. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
          14. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          15. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York. The parties hereto each
hereby waive, to the fullest extent permitted by applicable law, any right to
trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement.
          16. Severability. In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
          17. Securities Held by the Issuers, etc. Whenever the consent or
approval of Holders of a specified percentage of principal amount of either
Class of Securities or New Securities, as applicable, is required hereunder,
such Securities or New Securities, as applicable, held by the Issuers or their
Affiliates (other than subsequent Holders of either Class of Securities or New
Securities if such subsequent Holders are deemed to be Affiliates solely by
reason of their holdings of such Securities or New Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

-22-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

            CLEAR CHANNEL COMMUNICATIONS, INC.
      By:   /s/ Mark P. Mays         Name:   Mark P. Mays        Title:   Chief
Executive Officer and
Chief Operating Officer     

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            CLEAR CHANNEL CAPITAL I, LLC
      By:   /s/ Edward J. Han         Name:   Edward J. Han        Title:  
Manager and Authorized Signatory     

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



ACKERLEY VENTURES, INC.
AK MOBILE TELEVISION, INC.
AMFM AIR SERVICES, INC.
AMFM BROADCASTING, INC.
AMFM HOLDINGS INC.
AMFM INC.
AMFM INTERNET HOLDING INC.
AMFM OPERATING INC.
AMFM RADIO GROUP, INC.
AMFM SHAMROCK TEXAS, INC.
AMFM.COM INC.
BEL MEADE BROADCASTING COMPANY, INC.
BROADCAST ARCHITECTURE, INC.
BROADCAST FINANCE, INC.
CAPSTAR BROADCASTING PARTNERS, INC.
CAPSTAR RADIO OPERATING COMPANY
CC BROADCAST HOLDINGS, INC.
CC HOLDINGS-NEVADA, INC.
CC IDENTITY HOLDINGS, INC.
CCBL FCC HOLDINGS, INC.
CENTRAL NY NEWS, INC.
CHRISTAL RADIO SALES, INC.
CINE GUARANTORS II, INC.
CITICASTERS CO.
CITICASTERS FCC HOLDINGS, INC.
CLEAR CHANNEL BROADCASTING LICENSES, INC.
CLEAR CHANNEL BROADCASTING, INC.
CLEAR CHANNEL COMPANY STORE, INC.
CLEAR CHANNEL HOLDINGS, INC.
CLEAR CHANNEL INTANGIBLES, INC.
CLEAR CHANNEL INVESTMENTS, INC.
CLEAR CHANNEL MEXICO HOLDINGS, INC.
CLEAR CHANNEL SATELLITE SERVICES, INC.
CLEAR CHANNEL WIRELESS, INC.
CLEARMART, INC.
CONCORD MEDIA GROUP, INC.
CRITICAL MASS MEDIA, INC.
JACOR BROADCASTING CORPORATION
JACOR BROADCASTING OF COLORADO, INC.
JACOR BROADCASTING OF DENVER, INC.
JACOR COMMUNICATIONS COMPANY
JACOR/PREMIERE HOLDING, INC.

          By:   /s/ Brian Coleman       Name:   Brian Coleman       Title:  
Senior Vice President/Treasurer     

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



KATZ COMMUNICATIONS, INC.
KATZ MEDIA GROUP, INC.
KATZ MILLENNIUM SALES & MARKETING INC.
KATZ NET RADIO SALES, INC.
KTZMEDIA CORPORATION
M STREET CORPORATION
PREMIERE RADIO NETWORKS, INC.
RADIO-ACTIVE MEDIA, INC.
TERRESTRIAL RF LICENSING, INC.
THE NEW RESEARCH GROUP, INC.
ACKERLEY BROADCASTING FRESNO, LLC
ACKERLEY BROADCASTING OPERATIONS, LLC
CC IDENTITY GP, LLC
CC LICENSES, LLC
CCBL GP, LLC
CLEAR CHANNEL COLLECTIVE MARKETING, LLC
CLEAR CHANNEL GP, LLC
CLEAR CHANNEL REAL ESTATE, LLC

              By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom,
Jr.       Title:   Assistant Secretary   

          AMFM BROADCASTING LICENSES, LLC
By AMFM BROADCASTING, INC.
Its sole member
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary      AMFM MICHIGAN, LLC
By CAPSTAR TX LIMITED PARTNERSHIP
Its sole member

By AMFM SHAMROCK TEXAS, INC.
Its General Partner
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary   

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



          AMFM RADIO LICENSES, LLC
By CAPSTAR RADIO OPERATING COMPANY
Its sole member
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary    AMFM TEXAS, LLC
By AMFM BROADCASTING, INC.
Its sole member
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary   

          CITI GP, LLC
By CITICASTERS CO.
Its sole member
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary      CLEAR CHANNEL AVIATION, LLC
By RADIO-ACTIVE MEDIA, INC.
Its sole member

    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary   

          M STREET L.L.C.
By CRITICAL MASS MEDIA, INC.
Its Managing Member
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary     

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



MUSICPOINT INTERNATIONAL, L.L.C.
By CLEAR CHANNEL MANAGEMENT SERVICES, L.P.
Its sole member

          By CLEAR CHANNEL GP, LLC
Its General Partner
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary      WESTCHESTER RADIO, L.L.C.
By CAPSTAR RADIO OPERATING COMPANY
Its sole member
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary   

          AMFM TEXAS BROADCASTING, LP
By AMFM BROADCASTING, INC.
Its General Partner
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary      AMFM TEXAS LICENSES, LP
By AMFM SHAMROCK TEXAS, INC.
Its General Partner
,    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary   

          CAPSTAR TX LIMITED PARTNERSHIP
By AMFM SHAMROCK TEXAS, INC.
Its General Partner
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary     

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            CCB TEXAS LICENSES, L.P.
By CCBL GP, LLC
Its General Partner
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary      CITICASTERS LICENSES, L.P.
By CITI GP, LLC
Its General Partner

By CITICASTERS CO.
Its sole member
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary   

          CLEAR CHANNEL IDENTITY, L.P.
By CC IDENTITY GP, LLC
Its General Partner
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary      CLEAR CHANNEL MANAGEMENT SERVICES, L.P.
By CLEAR CHANNEL GP, LLC
Its General Partner
    By:   /s/ Hamlet T. Newsom, Jr.       Name:   Hamlet T. Newsom, Jr.      
Title:   Assistant Secretary     

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

          DEUTSCHE BANK SECURITIES INC.
    By:   /s/ Sean Murphy       Name:   Sean Murphy       Title:   Managing
Director          By:   /s/ Scott Sartorius       Name:   Scott Sartorius      
Title:   Director   

          MORGAN STANLEY & CO. INCORPORATED
    By:   /s/ Gene Martin       Name:   Gene Martin       Title:   Managing
Director      CITIGROUP GLOBAL MARKETS INC.
    By:   /s/ Timothy P. Dilworth       Name:   Timothy P. Dilworth      
Title:   Director   

          CREDIT SUISSE SECURITIES (USA) LLC
    By:   /s/ SoVonna Day-Goins       Name:   SoVonna Day-Goins       Title:  
Managing Director     

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



          GREENWICH CAPITAL MARKETS, INC.
    By:   /s/ Steven F. Killileg       Name:   Steven Killileg       Title:  
Managing Director      WACHOVIA CAPITAL MARKETS, LLC
    By:   /s/ Charles C. Edwards, III       Name:   Charles C. Edwards, III    
  Title:   Director     

Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A
Guarantors



Ackerley Broadcasting Operations, LLC
Ackerley Ventures, Inc.
AK Mobile Television, Inc.
AMFM Air Services, Inc.
AMFM Broadcasting Licenses, LLC
AMFM Broadcasting, Inc.
AMFM Holdings Inc.
AMFM Inc.
AMFM Internet Holding Inc.
AMFM Michigan, LLC
AMFM Operating Inc.
AMFM Radio Group, Inc.
AMFM Radio Licenses, LLC
AMFM Shamrock Texas, Inc.
AMFM Texas Broadcasting, LP
AMFM Texas Licenses, LP
AMFM Texas, LLC
AMFM.com Inc.
Bel Meade Broadcasting Company, Inc.
Broadcast Architecture, Inc.
Broadcast Finance, Inc.
Capstar Broadcasting Partners, Inc.
Capstar Radio Operating Company
Capstar TX Limited Partnership
CC Broadcast Holdings, Inc.
CC Holdings-Nevada, Inc.
CC Identity GP, LLC
CC Identity Holdings, Inc.
CC Licenses, LLC
CCB Texas Licenses, L.P.
CCBL FCC Holdings, Inc.
CCBL GP, LLC
Central NY News, Inc.
Christal Radio Sales, Inc.
Cine Guarantors II, Inc.
Citi GP, LLC
Citicasters Co.
Citicasters FCC Holdings, Inc.

Citicasters Licenses, L.P.
Clear Channel Aviation, LLC
Clear Channel Broadcasting Licenses, Inc.
Clear Channel Broadcasting, Inc.
Clear Channel Capital I, LLC
Clear Channel Collective Marketing, LLC
Clear Channel Company Store, Inc.
Clear Channel GP, LLC
Clear Channel Holdings, Inc.
Clear Channel Identity, L.P.
Clear Channel Intangibles, Inc.
Clear Channel Investments, Inc.
Clear Channel Management Services, L.P.
Clear Channel Mexico Holdings, Inc.
Clear Channel Real Estate, LLC
Clear Channel Satellite Services, Inc.
Clear Channel Wireless, Inc.
Clearmart, Inc.
Concord Media Group, Inc.
Critical Mass Media, Inc.
Jacor Broadcasting Corporation
Jacor Broadcasting of Colorado, Inc.
Jacor Broadcasting of Denver, Inc.
Jacor Communications Company
Jacor/Premiere Holding, Inc.
Katz Communications, Inc.
Katz Media Group, Inc.
Katz Millennium Sales & Marketing Inc.
Katz Net Radio Sales, Inc.
KTZMedia Corporation
M Street Corporation
M Street L.L.C.
Musicpoint International, L.L.C.
Premiere Radio Networks, Inc.
Radio-Active Media, Inc.
Terrestrial RF Licensing, Inc.
The New Research Group, Inc.
Westchester Radio, L.L.C.



A-1



--------------------------------------------------------------------------------



 



ANNEX B
          Each broker-dealer that receives new securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such new securities. The Letter of
Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of new securities received in exchange for securities where such
securities were acquired by such broker-dealer as a result of market-making
activities or other trading activities. The issuers have agreed that, starting
on the expiration date of the exchange offer and ending on the close of business
180 days after the expiration of the exchange offer, they will make this
prospectus available to any broker-dealer for use in connection with any such
resale. See “Plan of Distribution.”

B-1



--------------------------------------------------------------------------------



 



ANNEX C
          Each broker-dealer that receives new securities for its own account in
exchange for securities, where such securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such new securities. See “Plan of Distribution.”

C-1



--------------------------------------------------------------------------------



 



ANNEX D
PLAN OF DISTRIBUTION
          Each broker-dealer that receives new securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such new securities. This
prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of new securities received in
exchange for securities where such securities were acquired as a result of
market-making activities or other trading activities. The issuers have agreed
that, starting on the expiration date of the Exchange Offer and ending on the
close of business 180 days after the expiration date of the Exchange Offer, they
will make this prospectus, as amended or supplemented, available to any
broker-dealer for use in connection with any such resale. In addition, until
_________, ______, all dealers effecting transactions in the new securities may
be required to deliver a prospectus.
          The issuers will not receive any proceeds from any sale of new
securities by broker-dealers. New securities received by broker-dealers for
their own account pursuant to the Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the new securities or a
combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer and/or the purchasers of any such new
securities. Any broker-dealer that resells new securities that were received by
it for its own account pursuant to the Exchange Offer and any broker or dealer
that participates in a distribution of such new securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit of any
such resale of new securities and any commissions or concessions received by any
such persons may be deemed to be underwriting compensation under the Securities
Act. The Letter of Transmittal states that by acknowledging that it will deliver
and by delivering a prospectus, a broker-dealer will not be deemed to admit that
it is an “underwriter” within the meaning of the Securities Act.
          For a period of 180 days after the expiration of the Exchange Offer,
the issuers will promptly send additional copies of this prospectus and any
amendment or supplement to this prospectus to any broker-dealer that requests
such documents in the Letter of Transmittal. The issuers have agreed to pay all
expenses incident to the Exchange Offer (including the expenses of one counsel
for the holder of the securities) other than commissions or concessions of any
brokers or dealers and will indemnify the holders of the securities (including
any broker-dealers) against certain liabilities, including liabilities under the
Securities Act.
          [If applicable, add information required by Regulation S-K Items 507
and/or 508.]

D-1



--------------------------------------------------------------------------------



 



ANNEX E
Rider A
PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

         
Name:
       
Address:
 
 
   
 
 
 
   
 
       

Rider B
If the undersigned is not a broker-dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a broker-dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of [market-making activities] or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

E-1